UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-2285


ERIC EMANUEL TAYLOR,

                Plaintiff - Appellant,

          v.

THE UNITED STATES OF AMERICA,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Arenda Wright Allen, District
Judge. (2:12-cv-00523-AWA-TEM)


Submitted:   December 13, 2012            Decided:   December 18, 2012


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric Emanuel Taylor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Eric Emanuel Taylor appeals the district court’s order

dismissing without prejudice for failure to state a claim his

civil    complaint        against    the    United        States.         On    appeal,   we

confine    our    review     to     the    issues    raised      in      the    Appellant’s

brief.      See     4th    Cir.     R.    34(b).         Because      Taylor      does    not

challenge    in    his     informal       brief    the     basis    for     the   district

court’s disposition, he has forfeited appellate review of the

court’s    order.         Accordingly,       we    affirm     the     district      court’s

judgment.     We dispense with oral argument because the facts and

legal    contentions       are    adequately        presented       in    the     materials

before    this    court     and   argument        would    not     aid    the    decisional

process.

                                                                                   AFFIRMED




                                             2